Citation Nr: 0001101	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the face and eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran had active service from November 1988 to 
September 1990.

As an initial matter, the Board would note that an April 1991 
rating decision denied service connection for a refractive 
error, finding that such was a congenital disorder not 
amenable to service connection.  The veteran did not complete 
the requirements to perfect an appeal, and thus that decision 
became final one year after the April 1991 notice of the 
denial.  This current claim is based on a different etiology, 
and the RO evaluated the veteran's claim on a de novo basis.  
In Ephraim v. Brown, the United States Court of Appeals held 
that a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, is not the same 
claim when it has not been previously considered.  Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed.Cir. 1996).  In this respect, 
the Board will also conduct a de novo review of the veteran's 
claim.


FINDINGS OF FACT

1.  The veteran was wounded as a result of action in Panama 
in 1989, and has been awarded the Purple Heart Medal.

2.  The veteran has not presented evidence that he has a scar 
as a result of the wound.

3.  The veteran has not presented evidence that would show 
that a currently diagnosed scarring of the retinas is the 
result of his in-service wounds.



CONCLUSION OF LAW

The veteran's claim for residuals of an injury to the face 
and eyes is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's central contention is that he currently has 
visual problems and facial scarring as a result of wounds he 
received in Panama in 1989.  The record reflects that the 
veteran received a Purple Heart Medal in December 1989 as a 
result of wounds received in action.  The veteran's service 
medical records, including an August 1990 separation 
examination report, contain no evidence of treatment for this 
wound, but this is consistent with a June 1997 statement from 
the veteran that he was never evacuated from Panama as a 
result.  Rather, the veteran reported that he received 
treatment at a first aid station.  These facts are consistent 
with the time, place and circumstances of the veteran's 
service, and are not inherently incredible. The Board can 
reasonably conclude that the veteran suffered some sort of 
injury to his face and eyes in December 1989 in combat in 
Panama.

The United States Court of Appeals for the Federal Circuit 
held in Collette v. Brown that under 38 U.S.C.A. § 1154 (b), 
a combat veteran's assertions of an event during combat are 
to be presumed if consistent with the time, place and 
circumstances of such service.  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  In addition, subsequent to that 
decision, the United States Court of Appeals for Veterans 
Claims (Court) held that notwithstanding the Collette 
decision, a veteran still had to provide the required nexus 
between the in-service incurrence of an event and a current 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  
That holding has consistently been upheld, most recently in 
Kessel v. West, 13 Vet. App. 9 (1999), overruling Arms v. 
West, 12 Vet. App. 188 (1999).

As a result of this claim, the veteran was afforded a VA 
general medical examination in August 1997.  The veteran 
related that he was injured from shrapnel during service, and 
that since then he had problems with bilateral eye pain and 
decreased vision.  The examiner inspected the veteran's head 
and face, and found no evidence of scarring or residuals of 
injury to the face.  The examiner did not find evidence of 
eye problems.  The veteran failed to report for an eye 
examination in July 1997.  After being informed of the denial 
of his claim, the veteran informed the RO later in July 1997 
that he was unaware of the examination.  The RO again 
scheduled the veteran for an examination in September 1997, 
but again the veteran failed to report.  Further development 
in this respect does not appear to be warranted.

In November 1997, the RO received correspondence from the 
veteran's private optometrist, Ned P. Hobbs, O.D.  He related 
that the veteran was seen at his office with a history of 
poor vision.  In addition, the veteran related a history of 
injury to his eyes as a result of combat in Panama.  Dr. 
Hobbs stated that the veteran had scarring of his retina with 
heavy pigment, and that he was prescribed spectacles with a 
gray tint.

In light of the above, the Board must find that the veteran's 
claim is not well grounded, and must be denied on this basis.  
In this regard, in the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  At his VA 
examination, the veteran did not show evidence of scarring on 
his face as a result of his in-service wound.  As he does not 
currently show any residual from the wound, the claim for 
service connection for a scar is not well grounded.

Similarly, there has been no competent medical evidence 
submitted that would establish a nexus between any current 
scarring of the retina and the veteran's in-service wounds.  
Towards this end, the only evidence of the scarring is the 
November 1997 correspondence from Dr. Hobbs, which merely 
listed the in-service injury as history; he did not state, in 
any way, that the scarring on the retinas is the result of 
this, or any other, injury.  Only the veteran has provided 
any cause and effect relationship between his in-service 
injury and a current diagnosis of scarred retinas.  However, 
as a layperson, the veteran is not competent to provide a 
medical opinion, such as an opinion on medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

As the veteran does not currently suffer from a scar as a 
residual of his in-service wounds, and as competent medical 
evidence has not been submitted that would establish a nexus 
between current retinal scarring and the in-service injuries, 
the Board must find that the veteran's claim is not well 
grounded.

In denying the claim as not well grounded, the Board would 
note that VA has no duty to assist in the absence of a well-
grounded claim.  Moreover, there is not duty on the part of 
VA to inform the veteran of the evidence necessary to 
complete his application for the benefits sought.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d at 1468; Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).


ORDER

Service connection for residuals of an injury to the face and 
eyes is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

